



EXHIBIT 10.1
VOTING AGREEMENT
THIS VOTING AGREEMENT (this “Agreement”) is entered into this 25th day of
January, 2017, by and among FIRST MERCHANTS CORPORATION, an Indiana corporation
(“First Merchants”), and the undersigned shareholders or optionholders (each, a
“Shareholder”, and collectively, the “Shareholders”) of THE ARLINGTON BANK, an
Ohio savings bank (“Arlington Bank”).


W I T N E S S E T H:
In consideration of the execution by First Merchants of the Agreement and Plan
of Reorganization and Merger among First Merchants, First Merchants Bank, an
Indiana commercial bank (“FMB”), and Arlington Bank of even date herewith (the
“Merger Agreement”), the undersigned Shareholders of Arlington Bank hereby agree
that each of them shall cause all Arlington Bank common shares owned by him/her
of record and beneficially, including, without limitation, all shares owned by
him/her individually, all shares owned jointly by him/her and his/her spouse,
all shares owned by any minor children (or any trust for their benefit), all
shares owned by any business of which any of the Shareholders who are directors
are the principal shareholders (but in each such case only to the extent the
Shareholder has the right to vote or direct the voting of such shares), and
specifically including all shares shown as owned directly or beneficially by
each of them on Exhibit A attached hereto or acquired subsequently hereto
(collectively, the “Shares”), to be voted in favor of the merger of Arlington
Bank with and into FMB in accordance with and pursuant to the terms of the
Merger Agreement at the annual or special meeting of shareholders of Arlington
Bank called for that purpose. Notwithstanding any other provision of this
Agreement to the contrary, each Shareholder shall be permitted to vote such
Shares in favor of another Acquisition Proposal (as such term is defined in the
Merger Agreement) that is submitted for approval by the shareholders of
Arlington Bank if both of the following shall have occurred: (a) Arlington
Bank’s Board of Directors has approved such Acquisition Proposal and recommended
such Acquisition Proposal to Arlington Bank’s shareholders in accordance with
Section 7.5 of the Merger Agreement and (b) the Merger Agreement has been
terminated in accordance with Section 10.1(f) thereof.


Each of the Shareholders further agrees and covenants that he/she shall not
sell, assign, transfer, dispose or otherwise convey, nor shall he/she cause,
permit, authorize or approve the sale, assignment, transfer, disposition or
other conveyance of, any of the Shares or any interest in the Shares to any
other person, trust or entity (other than Arlington Bank) prior to the annual or
special meeting of shareholders of Arlington Bank called for the purpose of
voting on the Merger Agreement without the prior written consent of First
Merchants, such consent not to be unreasonably withheld in the case of a gift or
similar estate planning transaction (it being understood that First Merchants
may decline to consent to any such transfer if the person acquiring such Shares
does not agree to take such Shares subject to the terms of this Agreement).


This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio, without regard to conflict of laws provisions thereof. This
Agreement may be executed in counterparts, each of which (including any
facsimile or Adobe PDF copy thereof) shall be deemed to be an original, but all
of which shall constitute one and the same agreement. It is understood and
agreed that Shareholders who execute this Agreement shall be bound hereby,
irrespective of whether all Shareholders execute this Agreement. The obligations
of each of the Shareholders under the terms of this Agreement shall terminate
contemporaneously with the termination of the Merger Agreement.


1

--------------------------------------------------------------------------------







Notwithstanding any other provision hereof, nothing in this Agreement shall be
construed to prohibit a Shareholder, or any officer or affiliate of a
Shareholder who is or has been designated a member of Arlington Bank’s Board of
Directors, from taking any action solely in his or her capacity as a member of
Arlington Bank’s Board of Directors or from exercising his or her fiduciary
duties as a member of Arlington Bank’s Board of Directors to the extent
specifically permitted by the Merger Agreement.


[Signatures appear on following page.]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, First Merchants and each of the undersigned Shareholders of
Arlington Bank have made and executed this Agreement as of the day and year
first above written, and First Merchants has caused this Agreement to be
executed by its duly authorized officer.


 
FIRST MERCHANTS CORPORATION
 
 
 
 
 
By: /s/ Michael C. Rechin
 
Michael C. Rechin,
 
President and Chief Executive Officer
 
 
 
SHAREHOLDERS
 
 
     /s/ James R. DeRoberts
     /s/ Mark K. Milligan
James R. DeRoberts
Mark K. Milligan
 
 
 
 
     /s/ John S. Christie
     /s/ Richard A. DeRoberts
John S. Christie
Richard A. DeRoberts
 
 
 
 
     /s/ William H. Mason
     /s/ Thomas C. Westfall
William H. Mason
Thomas C. Westfall
 
 
 
 
     /s/ John S. Wiseman
 
John S. Wiseman
 



3

--------------------------------------------------------------------------------





EXHIBIT A


LISTING OF SHARES


Name
Shares
James R. DeRoberts
82,875


Mark K. Milligan
44,875


John S. Christie
3,500


Richard A. DeRoberts
58,125


William H. Mason
19,150


Thomas C. Westfall
24,050


John S. Wiseman
43,683







4